DETAILED ACTIONd

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/21 has been entered.
 
Claim Objections
Claims 1, 3, 18, and 20 are objected to because of the following informalities:  
Though not wholly indefinite, an issue of clarity could arise as to the scope of the term “collecting/detecting” in the preamble of the present independent claims (i.e., can the claims be understood to be exclusive or inclusive options of collection and detection?).  Examiner suggests amending the preambles of claims 1 and 18 to recite either (1) simply a ‘collecting’ kit without the “/detecting” portion, or (2) ‘a collecting and detecting kit’. 
the one end. 
In claims 1 and 18, the phrase “an upper portion thereof” should be amended to recite ‘an upper portion of the cylindrical container’. 
In claims 1 and 18, the term “the exterior” should be amended to recite  ‘an exterior’. 
Similarly, in claims 3 and 20, the term ‘the internal space’ should be amended to recite ‘an internal space’. 
  Appropriate correction is required.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3-5, 10, 12-13, and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 19 recite the limitation “guide means for positioning the stratum corneum collecting device which is inserted in the solvent container such that the does not contact anything) — which often encounter issues with the use of ‘absolute’ terms expanding the scope well beyond the intended embodiments of the supporting disclosure. 

Claim(s) 3-5, 10, and 12-13 is/are rejected due to its/their dependence on claim 1. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 10, 12-13, and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama (US 20040014237 A1).

	For claims 1 and 18-19, Sugiyama teaches A stratum corneum collecting/detecting kit, [Figs. 1a-b and 5a-c] comprising: 
a stratum corneum collecting device [10, 4, 5] comprising a rod shaped portion  [4]  having one end [nearest 5] and another end [nearest 10] opposing each other [Figs. 5a-c], the rod shaped portion having a grip portion [10] at the one end to be gripped by a user, [end of ¶65], a columnar portion [portion of 4 underlying 5 (i.e., cotton swab of  5 which is placed on stick 4] which is continuous with the another end of the rod shaped portion, [Figs. 5a-c] and an adhesive layer [5] formed on a circumferential surface of the columnar portion; [cotton swab 5 has some innate amount of adhesion per ¶66 thereby constituting an adhesive layer on the surface of 4]; 
	a solvent container [1], which is a bottomed cylindrical container [Figs. 5a-c and verbatim per ¶57] having an opening in an upper portion thereof, [opening of 1 onto which 10 is threaded per ¶54] containing a solvent for extracting a component from stratum corneum collected by the adhesive layer, [diluent 7 with saline per ¶56 is capable of extracting at least a form of a component of stratum corneum from sample on cotton 5, see e.g., ¶¶5-6 detailing known solubilizing step in pertinent art with diluent(s) and saline],  the solvent container receiving the columnar portion of the stratum corneum collecting device through the opening so as to enable the adhesive layer to be immersed in the solvent; [Figs. 5a-b]; 
	a lid [10] for closing the opening of the solvent container after the adhesive layer is immersed in the solvent; [Figs. 5a-b]; 
	and (for claims 1 and 19) guide means for positioning the stratum corneum collecting device which is inserted in the solvent container such that the adhesive layer does not come in contact with anything other than the solvent, [threads per ¶54 on cap 10 and opening of 1 keep swab 5 centered in container 1][a structural equivalent of the structure as set forth in the present disclosure for the invocation of interpretation of this limitation under § 112(f)], 
(for claim 18) the lid being attachable to and detachable from the solvent container, [per ¶54],  (for claims 1 and 18) wherein the lid comprises a solvent outlet [18] different from the opening, [Figs. 5b-c],
(for claims 1 and 18) the solvent outlet being capable of maintaining a closed state and openable to let the solvent go out from the interior to the exterior of the solvent container [Figs. 5b-c], (for claim 18) while the lid is attached to the solvent container. [Fig. 5c]. [Examiner notes: equally applicable, aside from the operation of Figs. 5a-c of Sugiyama, is that the cap 10 of the device of Sugiyama is capable of being opened while attached to the container such as using an implement/tool to create an opening (e.g., drilling through the lid 10 of Fig. 1 or 5 of Sugiyama) as the particular term used in claims 1 and 18 is openable and thereby, because Sugiyama teaches a device capable of such an outcome (to be opened while attached), then the claim language is properly anticipated]. 

	For claims 3 and 20, Sugiyama teaches
	a cross sectional area of the internal space of the solvent container in a plane perpendicular to a cylinder axis direction is smaller at a portion [2] that receives the columnar portion than at the portion where the opening is formed. [Fig. 5a].  

	For claims 4, 10, and 21 Sugiyama teaches
	an amount of the solvent is set such that the liquid level of the solvent in the solvent container is located about an upper end of the adhesive layer [7 is “about” an upper end of 5 in Figs. 5a-b] which is immersed in the solvent in order to extract a specific component of the stratum corneum into the solvent at a concentration as high as possible and to suppress the amount of the solvent in the solvent container to a minimum necessary amount. [such ‘optimized’ extraction is innate to the chemical process of solvation — a solvent will solvate as much solute as is available until either all the present solute is solvated or until the solvent reaches a saturation point of dissolved solute — and thereby the amount of dissolved stratum corneum will be “as high as possible” for “a minimum necessary amount” of solvent].

	For claims 5, 12-13, and 22, Sugiyama teaches
	the grip portion also functions as the lid. [second half of ¶65]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In consideration of Examiner’s interpretation of the “adhesive layer” feature as applied above (i.e., in view of Sugiyama’s use of ‘adhered’ in ¶66), and in earnest and good faith advancement of prosecution, Claim(s) 1, 3-5, 10, 12-13, and 18-22  is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Skiffington (US 20080206740 A1). 
If (arguendo) Sugiyama fails to teach an adhesive layer, then: 
Skiffington teaches a sample collection device [abstract and ¶¶2-3] comprising a swab [14] capable of collecting stratum corneum samples and comprising an adhesive layer thereupon [adsorption and retention materials optionally upon swab 14 per ¶48].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the swab (i.e., columnar portion) of Sugiyama to incorporate an adhesive thereupon as taught by Skiffington in order to ensure any collected samples are retained and maintained on the swab in a useful manner. As motivated by Skiffington ¶48. 

Response to Arguments
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   Notably, the references teach sample collection kits capable of obtaining skin cell samples with adhesive-like (e.g., swab) rod/columnar instruments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791